USCA11 Case: 20-10565          Date Filed: 02/18/2021      Page: 1 of 6



                                                                       [DO NOT PUBLISH]

                    IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________

                                      No. 20-10565
                                  Non-Argument Calendar
                                ________________________

                            D.C. Docket No. 1:17-cv-24567-RNS


CRAIG SALVANI,
                                                                        Plaintiff - Appellant,

                                            versus
CORIZON HEALTH, INC.,
MARTA CASTILLO, M.D., et al,

                                                                    Defendants - Appellees.
                                ________________________

                        Appeal from the United States District Court
                            for the Southern District of Florida
                              ________________________

                                      (February 18, 2021)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

         Craig Salvani appeals the district court’s grant of summary judgment in

favor of Dr. Marta Castillo. 1 Salvani argues that while he was in the custody of the


1
    Salvani appeals only the grant of summary judgment in favor of Castillo and has abandoned
           USCA11 Case: 20-10565           Date Filed: 02/18/2021   Page: 2 of 6



Florida Department of Corrections, prison medical providers were deliberately

indifferent to his serious medical needs in violation of the Eighth Amendment.

Specifically, Salvani says Castillo’s failure to treat his infection in a timely manner

resulted in the amputation of his legs. The district court granted summary

judgment in favor of Castillo. In granting that judgment, the district court held that

Salvani did not present with a serious medical need during the time he was at the

prison where Castillo worked. After careful review, we reverse and remand.

                                             I.

       For a brief period beginning on February 6, 2014, Salvani was a prisoner in

the custody of the Florida Department of Corrections. Salvani had been

incarcerated in a county jail, where he was involved in an altercation that injured

his elbow and neck. During his intake screening at the South Florida Reception

Center, Salvani reported these injuries and the medical center took blood and urine

tests. The test results were available two days later and revealed several

abnormalities. Specifically, the tests indicated that Salvani had a high white blood

cell count, low hemoglobin, low hematocrit, low platelets, high neutrophils, high

monocytes, and blood in his urine. That same day, Salvani again complained of

neck and back pain and was seen by a nurse. Salvani had a fever of 100 degrees,

but his vital signs were normal.


any claim against the other defendants originally sued.
                                                 2
          USCA11 Case: 20-10565       Date Filed: 02/18/2021    Page: 3 of 6



      Castillo reviewed Salvani’s test results on February 11 and requested that his

chart be pulled, but did nothing further at that time. She had no further

involvement with Salvani’s care again until February 17, when a nurse informed

Castillo of Salvani’s worsening symptoms. At this point, Salvani had been

coughing up green mucus for three days, had an elevated pulse, and was suffering

from night sweats, chest pain, chills, and dehydration. Castillo ordered a repeat

urinalysis and an EKG. The urinalysis showed abnormal results similar to the

February 6 tests and the EKG was abnormal for tachycardia. Castillo reviewed the

EKG the same day and reviewed the urinalysis on February 19. She requested that

his chart be pulled, but did not evaluate Salvani or take any further action.

      The next day, Salvani was transferred to the Reception and Medical Center,

a different entity within the Florida Department of Corrections. His medical

records traveled with him but there was no instruction from Castillo regarding

Salvani’s unfolding medical situation or the need for further evaluation or testing.

Salvani’s condition worsened and he ultimately went into septic shock, which

resulted in the amputation of both of his legs.

      Salvani filed suit against Castillo under 42 U.S.C. § 1983, alleging that she

was deliberately indifferent to his serious medical need in violation of the Eighth

Amendment. Castillo moved for summary judgment, and the district court granted

her motion. The court held that Salvani showed no serious medical need while at

                                          3
          USCA11 Case: 20-10565       Date Filed: 02/18/2021   Page: 4 of 6



the South Florida Reception Center, reasoning that his condition was not

recognizable by a lay person until after he was transferred. This is Salvani’s

appeal.

                                              II.

      “We review de novo the district court’s grant of summary judgment,

considering all of the evidence in the light most favorable to the nonmoving party.”

Nesbitt v. Candler County, 945 F.3d 1355, 1357 (11th Cir. 2020). Summary

judgment is proper only if “the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Id.

(quotation marks omitted).

                                              III.

      The Eighth Amendment protects a prisoner from “deliberate indifference to

[his] serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285,

291 (1976). To demonstrate a violation of this right, a prisoner must establish “an

objectively serious medical need, an objectively insufficient response to that need,

subjective awareness of facts signaling the need, and an actual inference of

required action from those facts.” Kuhne v. Fla. Dep’t of Corr., 745 F.3d 1091,

1094 (11th Cir. 2014) (quotation marks omitted) (alteration adopted).

      “A serious medical need is one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily

                                          4
          USCA11 Case: 20-10565       Date Filed: 02/18/2021    Page: 5 of 6



recognize the necessity for a doctor’s attention.” Id. at 1096 (quotation marks

omitted). However, “[i]n the alternative, a serious medical need is determined by

whether a delay in treating the need worsens the condition.” Id. (quotation marks

omitted). Where objectively unreasonable delay in the face of foreseeable

symptoms resulting in a prisoner’s “suffering a life-long handicap or permanent

loss, the medical need is considered serious.” Hill v. Dekalb Reg’l Youth Det.

Ctr., 40 F.3d 1176, 1188 (11th Cir. 1994) (quotation marks omitted), abrogated on

other grounds by Hope v. Pelzer, 536 U.S. 730, 122 S. Ct. 2508 (2002), as

recognized in Patel v. Lanier County, 969 F.3d 1173 (11th Cir. 2020).

      As set out above, the district court found that Castillo was entitled to

summary judgment because Salvani had not presented a serious medical need.

However, after careful review of the record, we conclude that there is a genuine

issue of material fact as to whether Salvani’s condition rose to the level of a serious

medical need during his time at the South Florida Reception Center. Salvani’s

condition ultimately developed into sepsis and, as a result, he had to have both of

his legs amputated. Amputation is clearly both a “permanent loss” and a “life-long

handicap.” See Hill, 40 F.3d at 1188 (quotation marks omitted). And Salvani has

presented evidence creating a genuine issue of fact as to whether his septic shock

and ultimate amputation was the result of delay in diagnosis and treatment caused

by Castillo’s inaction. See id. For example, Salvani presented the expert

                                          5
            USCA11 Case: 20-10565            Date Filed: 02/18/2021        Page: 6 of 6



testimony of Dr. Jason Chertoff and Dr. Donald Kern that directly ties Castillo’s

inaction to Salvani’s worsening condition and resulting amputation. A reasonable

jury could conclude that Salvani suffered from a serious medical need during the

time he was under Castillo’s care.

        The district court decided Castillo’s motion for summary judgment based on

the nonexistence of serious medical need and did not decide whether Castillo’s

actions demonstrated deliberate indifference. 2 We decline to do so in the first

instance and leave that determination to the district court on remand.

       REVERSED AND REMANDED.




2
  The district court referenced deliberate indifference in a single sentence: “Even if Dr. Castillo is
guilty of negligence, her actions do not rise to the level of deliberate indifference to a serious
medical need.” Without further analysis, we do not understand this sentence to constitute an
alternative ground for granting Castillo’s motion for summary judgment and further understand
the court’s decision to be based solely on its finding that Salvani did not present a serious
medical need. Our view is consistent with how the parties have characterized the court’s
decision in their briefing on appeal.
                                                   6